                   Case 20-14404-elf                      Doc 1             Filed 11/10/20 Entered 11/10/20 16:43:45                         Desc Main
                                                                             Document     Page 1 of 9
Fill in this information to identify your case:

     United States Bankruptcy Court for the:


                  Eastern                            District of   Pennsylvania
     Case number                                                    Chapter you are filing under:
     (If known)
                                                                           Chapter 7
                           Check if this is an                            Chapter 11
                            Amended filing                                 Chapter 12
                                                                           Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a
car,” the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1
and Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2.
The same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


Part 1:           Identify Yourself

                                               About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
       Write the name that is on your
       government-issued picture         Adam
       identification (for example, your First name                                                             First name
       driver’s license or passport).
                                         Samuel
       Bring your picture                Middle name                                                            Middle name
       identification to your meeting
       with the trustee.                 Kramer
                                               Last name                                                        Last name



                                               Suffix (Sr., Jr., II, III)                                       Suffix (Sr., Jr., II, III)


2.    All other names you have
      used in the last 8 years                 First name                                                       First name
       Include your married or
       maiden names.                           Middle name                                                      Middle name


                                               Last name                                                        Last name



                                               First name                                                       First name


                                               Middle name                                                      Middle name


                                               Last name                                                        Last name




Official Form 101                                                    Voluntary Petition for Individuals Filing for Bankruptcy                               page 1
           Case 20-14404-elf                 Doc 1        Filed 11/10/20 Entered 11/10/20 16:43:45                         Desc Main
Debtor 1     Adam              Samuel                      Document
                                                           Kramer       Page 2 of 9 Case number (if known)
             First Name        Middle Name                 Last Name




3. Only the last 4 digits of
   your Social Security            xxx       – xx – _8_ _4_ _3_ _8_                           xxx      – xx – __ __ __ __
   number or federal               OR                                                         OR
   Individual Taxpayer
   Identification number           9 xx – xx – __ __ __ __                                    9 xx – xx – __ __ __ __
   (ITIN)

                                   About Debtor 1:                                            About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names and
   Employer Identification               I have not used any business names or EINs.               I have not used any business names or EINs.
   Numbers (EIN) you have
   used in the last 8 years
   Include trade names and doing   Business name                                              Business name
   business as names


                                   Business name                                              Business name



                                     –                                                          –
                                   EIN                                                        EIN


                                     –                                                          –
                                   EIN                                                        EIN


5. Where you live                                                                             If Debtor 2 lives at a different address:



                                   123           Yellowstone Road
                                   Number        Street                                       Number         Street




                                   Plymouth Meeting                    PA       19462
                                   City                                State    ZIP Code      City                                State   ZIP Code



                                   Montgomery
                                   County                                                     County


                                   If your mailing address is different from the one          If Debtor 2’s mailing address is different from the
                                   above, fill it in here. Note that the court will send      one above, fill it in here. Note that the court will
                                   any notices to you at this mailing address.                send any notices to you at this mailing address.



                                   Number        Street                                       Number         Street




                                   City                                State    ZIP Code      City                                State   ZIP Code




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 2
           Case 20-14404-elf                 Doc 1       Filed 11/10/20 Entered 11/10/20 16:43:45                             Desc Main
Debtor 1     Adam              Samuel                     Document
                                                          Kramer       Page 3 of 9 Case number (if known)
             First Name        Middle Name                   Last Name




6. Why you are choosing this Check one:                                                         Check one:
   district to file for
   bankruptcy                 Over the last 180 days before filing this petition, I             Over the last 180 days before filing this petition, I
                                       have lived in this district longer than in any other         have lived in this district longer than in any other
                                       district.                                                    district.

                                    I have another reason. Explain.                             I have another reason. Explain.
                                       (See 28 U.S.C. § 1408.)                                      (See 28 U.S.C. § 1408.)




Part 2:    Tell the Court About Your Bankruptcy Case

7. The chapter of the              Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals
   Bankruptcy Code you are         Filing for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   choosing to file under
                                       Chapter 7

                                       Chapter 11

                                       Chapter 12

                                       Chapter 13


8. How you will pay the fee                 I will pay the entire fee when I file my petition. Please check with the clerk’s office in
                                             your local court for more details about how you may pay. Typically, if you are paying the
                                             fee yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                             submitting your payment on your behalf, your attorney may pay with a credit card or
                                             check with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the
                                             Application for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                            I request that my fee be waived (You may request this option only if you are filing for
                                             Chapter 7. By law, a judge may, but is not required to, waive your fee, and may do so only
                                             if your income is less than 150% of the official poverty line that applies to your family size
                                             and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file
                                             it with your petition.


9. Have you filed for                  No
   bankruptcy within the last
   8 years?                            Yes.      District                            When                     Case number
                                                                                              MM / DD / YYYY

                                                  District                            When                     Case number
                                                                                              MM / DD / YYYY

                                                  District                            When                     Case number
                                                                                              MM / DD / YYYY




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                         page 3
              Case 20-14404-elf                   Doc 1          Filed 11/10/20 Entered 11/10/20 16:43:45                            Desc Main
Debtor 1        Adam                Samuel                        Document
                                                                  Kramer       Page 4 of 9 Case number (if known)
                First Name          Middle Name                   Last Name



10. Are any bankruptcy cases              No
    pending or being filed by
    a spouse who is not filing            Yes.              Debtor                                                    Relationship to you
    this case with you, or by a
                                                             District                        When                      Case number, if known
    business partner, or by an
                                                                                                      MM / DD / YYYY
    affiliate?


                                                             Debtor                                                    Relationship to you

                                                             District                        When                      Case number, if known
                                                                                                      MM / DD / YYYY



11. Do you rent your                         No.         Go to line 12.
    residence?                               Yes.       Has your landlord obtained an eviction judgment against you?

                                                              No. Go to line 12.

                                                              Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file
                                                                  it with this bankruptcy petition.


Part 3:        Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                  No. Go to Part 4.
      of any full- or part-time
      business?                                  Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
      individual, and is not a                       Name of business, if any
      separate legal entity such as a
      corporation, partnership, or
      LLC.
                                                     Number         Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this
      petition.

                                                      City                                                   State        ZIP Code

                                                     Check the appropriate box to describe your business:

                                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        None of the above


13.   Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and are            most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
                                         if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      you a small business
      debtor?
      For a definition of small           No.           I am not filing under Chapter 11.
      business debtor, see 11
      U.S.C. § 101(51D).                  No.           I am filing under Chapter 11, but I am NOT a small business debtor according to the definition
                                                         in the Bankruptcy Code.

                                          Yes.          I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                         Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.


                                          Yes.          I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                         Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                         page 4
              Case 20-14404-elf                   Doc 1       Filed 11/10/20 Entered 11/10/20 16:43:45                      Desc Main
Debtor 1        Adam                Samuel                     Document
                                                               Kramer       Page 5 of 9 Case number (if known)
                First Name          Middle Name                Last Name


Part 4:         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any                     No
      property that poses or is
      alleged to pose a threat of                Yes. What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs
      immediate attention?
                                                       If immediate attention is needed, why is it needed?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?


                                                       Where is the property?
                                                                                Number        Street




                                                                                City                                State      ZIP Code




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                         page 5
              Case 20-14404-elf                   Doc 1         Filed 11/10/20 Entered 11/10/20 16:43:45                            Desc Main
Debtor 1        Adam                Samuel                       Document
                                                                 Kramer       Page 6 of 9 Case number (if known)
                First Name          Middle Name                 Last Name


Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received
      briefing about credit               You must check one:                                          You must check one:
      counseling.
                                           I received a briefing from an approved credit               I received a briefing from an approved credit
                                             counseling agency within the 180 days before I               counseling agency within the 180 days before I
      The law requires that you
                                             filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
      receive a briefing about credit
                                             certificate of completion.                                   certificate of completion.
      counseling before you file for
      bankruptcy. You must truthfully        Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
      check one of the following             plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
      choices. If you cannot do so,
      you are not eligible to file.        I received a briefing from an approved credit               I received a briefing from an approved credit
                                             counseling agency within the 180 days before I               counseling agency within the 180 days before I
      If you file anyway, the court can      filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
      dismiss your case, you will lose       a certificate of completion.                                 a certificate of completion.
      whatever filing fee you paid,          Within 14 days after you file this bankruptcy                Within 14 days after you file this bankruptcy
      and your creditors can begin           petition, you MUST file a copy of the certificate and        petition, you MUST file a copy of the certificate and
      collection activities again.           payment plan, if any.                                        payment plan, if any.

                                           I certify that I asked for credit counseling                I certify that I asked for credit counseling
                                             services from an approved agency, but was                    services from an approved agency, but was
                                             unable to obtain those services during the 7                 unable to obtain those services during the 7
                                             days after I made my request, and exigent                    days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                circumstances merit a 30-day temporary waiver
                                             of the requirement.                                          of the requirement.
                                             To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining              requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why            what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for            you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
                                             required you to file this case.                              required you to file this case.

                                             Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you            agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                             may be dismissed.                                            may be dismissed.
                                             Any extension of the 30-day deadline is granted              Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15             only for cause and is limited to a maximum of 15
                                             days.                                                        days.

                                           I am not required to receive a briefing about               I am not required to receive a briefing about
                                             credit counseling because of:                                credit counseling because of:

                                                 Incapacity.    I have a mental illness or a                Incapacity.    I have a mental illness or a
                                                                 mental deficiency that makes me                             mental deficiency that makes me
                                                                 incapable of realizing or making                            incapable of realizing or making
                                                                 rational decisions about finances.                          rational decisions about finances.

                                                 Disability.    My physical disability causes me            Disability.    My physical disability causes me
                                                                 to be unable to participate in a                            to be unable to participate in a
                                                                 briefing in person, by phone, or                            briefing in person, by phone, or
                                                                 through the internet, even after I                          through the internet, even after I
                                                                 reasonably tried to do so.                                  reasonably tried to do so.

                                                 Active duty. I am currently on active military             Active duty. I am currently on active military
                                                                duty in a military combat zone.                             duty in a military combat zone.

                                             If you believe you are not required to receive a             If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
Case 20-14404-elf   Doc 1   Filed 11/10/20 Entered 11/10/20 16:43:45   Desc Main
                             Document     Page 7 of 9
Case 20-14404-elf   Doc 1   Filed 11/10/20 Entered 11/10/20 16:43:45   Desc Main
                             Document     Page 8 of 9
Case 20-14404-elf      Doc 1    Filed 11/10/20 Entered 11/10/20 16:43:45               Desc Main
                                 Document     Page 9 of 9




                                               Certificate Number: 00301-PAE-CC-035050716


                                                              00301-PAE-CC-035050716




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 3, 2020, at 6:32 o'clock PM EST, ADAM S
KRAMER received from InCharge Debt Solutions, an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the Eastern District of
Pennsylvania, an individual [or group] briefing that complied with the provisions
of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 3, 2020                       By:      /s/Kenneth Raue


                                               Name: Kenneth Raue


                                               Title:   Certified Bankruptcy Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
